TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-95-00267-CR





Herman Ray Williams, Appellant


v.


The State of Texas, Appellee





FROM THE COUNTY COURT OF BURNET COUNTY

NO. M8292, HONORABLE MARTIN McLEAN, JUDGE PRESIDING





PER CURIAM


	This is an appeal from the judgment of conviction for selling alcohol to minor. 
Appellant has filed a motion to withdraw the appeal.  No decision of this Court has been
delivered.  The motion is granted and the appeal is dismissed.  See Tex. R. App. P. 59(b).



Before Justices Powers, Kidd and B. A. Smith

Appeal Dismissed on Appellant's Motion

Filed:   August 23, 1995

Do Not Publish